99 F.3d 1131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis Leon TAYLOR, Sr., Plaintiff-Appellant,v.DANVILLE SHERIFF'S DEPARTMENT JAIL DIVISION;  Pam Holcomb,Nurse, T.M. Alabanza, Doctor;  Deputy Jennings;  DanvillePolice Department;  D.W. Roberts;  T. Neal Morris, Chief;Officer Jones;  Terrie Riggins;  Officer Motley.Defendants-Appellees.
No. 96-7362.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 25, 1996.

Curtis Leon Taylor, Sr., Appellant Pro Se.
W.D.Va.
AFFIRMED IN PART, DISMISSED IN PART.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant, a Virginia inmate, appeals from the district court's order dismissing without prejudice his 42 U.S.C. § 1983 (1994) complaint under 28 U.S.C. § 1915A(b)(1) (1994), amended by Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996).  We have reviewed the record and the district court's opinion and find no reversible error in the dismissal of Appellant's claim of unlawful seizure and arrest.  Accordingly, we affirm the dismissal of that claim on the reasoning of the district court.   Taylor v. Danville Sheriff's Dep't Jail Division, No. CA-96-661-R (W.D.Va. Aug. 19, 1996).  With regard to Appellant's claim that he was improperly banned from private property after being acquitted of trespassing charges, we affirm the court's dismissal of that claim because it is not cognizable under § 1983.  Finally, the district court denied relief on Appellant's claims of deliberate indifference to his medical needs and denial of access to courts.  Because Appellant may be able to save these claims by amending his complaint, the portion of the order relating to these claims is not reviewable.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  Accordingly, we dismiss that portion of the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART